Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

                This Executive Employment Agreement is made and entered into by
and between Labor Ready, Inc., a Washington corporation, including its
subsidiaries ("Company"), and Joseph P. Sambataro, Jr. ("Executive"), effective
as of September 24, 2001.

 

RECITALS

 

                WHEREAS, Company believes that Executive's experience, knowledge
of corporate affairs, reputation and abilities are of great value to Company's
future growth and profits; and

 

                WHEREAS, Company wishes to employ Executive and Executive is
willing to be employed by Company; and

 

                WHEREAS, the Company’s Board of Directors has elected Executive
to the offices of President and Chief Executive Officer;

 

                NOW, THEREFORE, in consideration of the mutual promises and
covenants set forth herein, the Company and Executive agree as follows:

 

                1.             Employment.  The Company agrees to and hereby
does employ Executive, and Executive hereby agrees to the employment of the
Company, subject to the supervision and direction of the Board of Directors. 
Executive’s employment shall be for a period commencing on September 24, 2001
and ending on December 31, 2004, unless such period is extended by written
agreement of the parties or is sooner terminated pursuant to the provisions of
Paragraphs 4, 13 or 14.

 

                2.             Duties of Executive.  Executive agrees to devote
the necessary time, attention, skill and efforts to the performance of his
duties as President and Chief Executive Officer of the Company and/or such other
duties as may be assigned by the Board of Directors in its discretion.

 

                3.             Compensation.

 

 

 

                                (a)           Executive's initial salary shall
be at the rate of Five Hundred Thousand and No/100 Dollars ($500,000.00) per
year, payable biweekly, from September 24, 2001 until changed by the Board of
Directors as provided herein.

 

 

 

                                (b)           Company, acting through its Board
of Directors, may (but shall not be required to) increase, but may not decrease,
Executive's compensation and award to Executive such bonuses as the board may
see fit, in its sole and unrestricted discretion, commensurate with Executive's
performance and the overall performance of the Company. Executive’s compensation
shall be reviewed annually by the Compensation Committee of the Board of
Directors.

 


 

                4.             Failure to Pay Executive.  The failure of Company
to pay Executive his salary as provided in Paragraph 3 may, in Executive's sole
discretion, be deemed a breach of this Agreement and, unless such breach is
cured within fifteen days after written notice to Company, this Agreement shall
terminate.  Executive’s claims against Company arising out of the nonpayment
shall survive termination of this Agreement.

 

                5.             Options to Purchase Common Stock.  Executive is
granted unvested options to purchase 400,000 shares of the Company’s common
stock.  The terms and conditions of the options are set forth in Exhibit A.

 

                6.             Reimbursement for Expenses.  Company shall
reimburse Executive for reasonable out-of-pocket expenses that Executive shall
incur in connection with his services for Company contemplated by this
Agreement, on presentation by Executive of appropriate vouchers and receipts for
such expenses to Company.

 

                7.             Spousal Travel Allowance.  Company shall
reimburse Executive for reasonable travel expenses incurred by Executive’s wife
while accompanying Executive on Company-related travel, up to a maximum of
Fifteen Thousand Dollars ($15,000.00) per year, on presentation by Executive of
appropriate vouchers and receipts for such expenses to Company.

 

                8.             Housing Allowance.  Company shall reimburse
Executive for reasonable housing expenses incurred by Executive as a result of
his need to be in Company’s Tacoma office, up to a maximum of Two Thousand
Dollars ($2,000.00) per month, on presentation by Executive of appropriate
evidence of such expenditures to Company. In the event Company terminates this
Agreement under Paragraph 13(b), Company shall indemnify Executive with respect
to any remaining liability on a residential lease under this paragraph, up to a
maximum of 12 months.

 

                9.             Vacation.  Executive shall be entitled each year
during the term of this Agreement to a vacation of twenty (20) business days, no
two of which need be consecutive, during which time his compensation shall be
paid in full.  The length of annual vacation time shall increase by one day for
every year of service to the Company after 2001 to a maximum of 25 business days
per year.

 

                10.           Change in Ownership or Control.  In the event of a
change in the ownership of Company, effective control of Company, or the
ownership of a substantial portion of Company's assets, all unvested stock
options shall immediately vest.

 

                11.           Liability Insurance and Indemnification.  The
Company shall procure and maintain throughout the term of this Agreement a
policy or policies of liability insurance for the protection and benefit of
directors and officers of the Company.  Such insurance shall have a combined
limit of not less than $10,000,000.00 and may have a deductible of not more than
$100,000.00.  To the fullest extent permitted by law, Company shall indemnify
and hold harmless Executive for any and all loss, cost, damage and expense
including attorneys’ fees and court costs and any portion of the insurance
deductible incurred or sustained by Executive, arising out of the proper
discharge by Executive of his duties hereunder in good faith.


 

                12.           Other Benefits.  Executive shall be entitled to
all benefits offered generally to employees of Company.  Nothing in this
Agreement shall be construed as limiting or restricting any benefit to Executive
under any pension, profit-sharing or similar retirement plan, or under any group
life or group health or accident or other plan of the Company, for the benefit
of its employees generally or a group of them, now or hereafter in existence. In
addition, following expiration of this Agreement and until Executive and his
wife both reach the age of 65 or are eligible for Medicare, whichever is later,
Executive shall have the option of maintaining health insurance through the
Company’s employee health insurance plan covering Executive and his wife,
provided that Executive reimburses the Company therefor in an amount equal to
the then-applicable employee contribution for such insurance.

 

                13.           Termination by Company.  Company may terminate
this Agreement under either of the following circumstances:

 

                                (a)           Company may terminate this
Agreement and Executive’s employment for cause (as defined hereinbelow) at any
time upon written notice to Executive. The notice of termination must specify
those actions or inactions upon which the termination is based. Cause shall
exist if any of the following occurs:

 

(i)

 

Executive is convicted of a crime involving dishonesty, fraud or moral
turpitude;

 

 

 

(ii)

 

Executive has engaged in fraud, embezzlement, theft or other dishonest acts;

 

 

 

(iii)

 

Executive violates Company’s Drug Free Workplace Policy;

 

 

 

(iv)

 

Executive takes any action intended to damage the assets (including tangible and
intangible assets, such as name or reputation) of Company;

 

 

 

(v)

 

Executive fails to perform his duties in good faith, within ten (10) days after
written notice from Company;

 

 

 

(vi)

 

Executive fails to commence implementation of actions approved by resolution of
the board of directors, within ten (10) days after written notice from Company,
or to thereafter diligently pursue the completion thereof; or

 

 

 

(vii)

 

Executive breaches this Agreement in any other material respect and does not
cure such breach within ten (10) days after written notice from Company.

 


                                In the event of termination under this
subparagraph, Company shall pay Executive all amounts due hereunder which are
then accrued but unpaid, within thirty (30) days after Executive’s last day of
employment.

 

                                (b)           Company shall have the right to
terminate this Agreement at any time without cause by written notice to
Executive. In the event of termination under this subparagraph, Company shall
continue to pay Executive’s salary until the earlier of (i) one (1) year after
the date of such termination, or (ii) the expiration date of this Agreement as
provided in Paragraph 1 above.

                14.           Termination by Executive.

 

                                (a)  Executive may terminate this Agreement and
his employment with Company at any time, upon giving Company at least thirty
(30) days prior written notice. In the event of termination under this
subparagraph 14(a), Company shall pay Executive all amounts due hereunder which
are then accrued but unpaid, within thirty (30) days after Executive's last day
of employment.

 

                                (b)  Executive may terminate this Agreement for
cause at any time upon written notice to Company. Cause shall exist if Company
has materially breached this Agreement and such material breach has not been
cured by Company within ten (10) business days after receipt by Company of
written notification from Executive of the details of such breach. If
termination of the Agreement occurs pursuant to this subparagraph 14(b), Company
shall continue to pay Executive’s salary until the earlier of (i) one (1) year
after the date of such termination, or (ii) the expiration date of this
Agreement as provided in Paragraph 1 above.

 

                15.           Communications to Company.  Executive shall
communicate and channel to Company all knowledge, business, and customer
contacts and any other matters of information that could concern or be in any
way beneficial to the business of Company, whether acquired by Executive before
or during the term of this Agreement; provided, however, that nothing under this
Agreement shall be construed as requiring such communications where the
information is lawfully protected from disclosure as a trade secret of a third
party.

 

                16.           Binding Effect.  This Agreement shall be binding
on and shall inure to the benefit of any successor or successors of employer and
the personal representatives of Executive.

 

                17.           Confidential Information.

 

                                (a)           As the result of his duties,
Executive will necessarily have access to some or all of the confidential
information pertaining to Company's business.  It is agreed that "Confidential
Information" of Company includes:


 

(1)           The ideas, methods, techniques, formats, specifications,
procedures, designs, systems, processes, data and software products which are
unique to Company;

 

(2)           All customer, marketing, pricing and financial information
pertaining to the business of Company;

 

(3)           All operations, sales and training manuals;

 

(4)           All other information now in existence or later developed which is
similar to the foregoing; and

 

(5)           All information which is marked as confidential or explained to be
confidential or which, by its nature, is confidential.

 

(b)           Executive understands that he will necessarily have access to some
or all of the Confidential Information.  Executive recognizes the importance of
protecting the confidentiality and secrecy of the Confidential Information and,
therefore, agrees to use his best efforts to protect the Confidential
Information from unauthorized disclosure to other persons.  Executive
understands that protecting the Confidential Information from unauthorized
disclosure is critically important to the success and competitive advantage of
Company and that the unauthorized disclosure of the Confidential Information
would greatly damage Company.

 

(c)           Executive agrees not to disclose any Confidential Information to
others or use any Confidential Information for his own benefit.  Executive
further agrees that upon request of the Chairman of the Board or the Chief
Executive Officer of Company, he shall immediately return all Confidential
Information, including any copies of Confidential Information in his possession.

 

                18.           Covenants Against Competition.  It is understood
and agreed that the nature of the methods employed in Company's business is such
that Executive will be placed in a close business and personal relationship with
the customers of Company. Thus, during the term of this Agreement and for a
period of two (2) years immediately following the termination of Executive's
employment, for any reason whatsoever, so long as Company continues to carry on
the same business, said Executive shall not, for any reason whatsoever, directly
or indirectly, for himself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation or business entity:

 

(a)           Call upon, divert, influence or solicit or attempt to call,
divert, influence or solicit any customer or customers of Company;

 

(b)           Divulge the names and addresses or any information concerning any
customer of Company;


 

(c)           Solicit, induce or otherwise influence or attempt to solicit,
induce or otherwise influence any employee of the Company to leave his or her
employment;

 

(d)           Own, manage, operate, control, be employed by, participate in or
be connected in any manner with the ownership, management, operation or control
of the same, similar, or related line of business as that carried on by Company
within a radius of twenty-five (25) miles from any then existing or proposed
office of Company; and

 

The time period covered by the covenants contained herein shall not include any
period(s) of violation of any covenant or any period(s) of time required for
litigation to enforce any covenant.  If the provisions set forth are determined
to be too broad to be enforceable at law, then the area and/or length of time
shall be reduced to such area and time and that shall be enforceable.

                19.           Enforcement of Covenants.

 

(a)           The covenants set forth herein on the part of Executive shall be
construed as an agreement independent of any other provision in this Agreement
and the existence of any claim or cause of action of Executive against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants contained herein.

 

(b)           Executive acknowledges that irreparable damage will result to
Company in the event of the breach of any covenant contained herein and
Executive agrees that in the event of any such breach, Company shall be
entitled, in addition to any and all other legal or equitable remedies and
damages, to a temporary and/or permanent injunction to restrain the violation
thereof by Executive and all of the persons acting for or with Executive.

 

                20.           Law to Govern Contract.  It is agreed that this
Agreement shall be governed by, construed and enforced in accordance with the
laws of the State of Washington.

 

                21.           Arbitration.  Company and Executive agree with
each other that any claim of Executive or Company arising out of or relating to
this Agreement or the breach of this Agreement or Executive’s employment by
Company, including, without limitation, any claim for compensation due, wrongful
termination and any claim alleging discrimination or harassment in any form
shall be resolved by binding arbitration, except for claims in which injunctive
relief is sought and obtained.  The arbitration shall be administered by the
American Arbitration Association under its Employment Arbitration Rules at the
American Arbitration Association Office nearest the place of employment.  The
award entered by the arbitrator shall be final and binding in all respects and
judgment thereon may be entered in any Court having jurisdiction.


 

                22.           Entire Agreement.  This Agreement shall constitute
the entire agreement between the parties and any prior understanding or
representation of any kind preceding the date of this Agreement shall not be
binding upon either party except to the extent incorporated in this Agreement.

 

                23.           Modification of Agreement.  Any modification of
this Agreement or additional obligation assumed by either party in connection
with this Agreement shall be binding only if evidenced in writing signed by each
party or an authorized representative of each party.

 

                24.           No Waiver.  The failure of either party to this
Agreement to insist upon the performance of any of the terms and conditions of
this Agreement, or the waiver of any breach of any of the terms and conditions
of this Agreement, shall not be construed as thereafter waiving any such terms
and conditions, but the same shall continue and remain in full force and effect
as if no such forbearance or waiver had occurred.

 

                25.           Attorneys’ Fees.  In the event that any action
(including arbitration pursuant to Paragraph 21 above) is filed in relation to
this Agreement, the unsuccessful party in the action shall pay to the successful
party, in addition to all other required sums, a reasonable sum for the
successful party's attorneys' fees.

 

                26.           Notices.  Any notice provided for or concerning
this Agreement shall be in writing and shall be personally delivered or sent by
certified or registered mail, return receipt requested, to the respective
address of each party as set forth below, or such other address as each party
shall designate by written notice.  Notice shall be deemed delivered upon actual
receipt.

 

                27.           Survival of Certain Terms.  The terms and
conditions set forth in Paragraphs 17 through 22 and Paragraph 25 of this
Agreement shall survive termination of the remainder of this Agreement.

 

                                IN WITNESS WHEREOF, each party to this Agreement
has caused it to be executed on the date indicated below.

 

EXECUTIVE:

 

COMPANY:

 

 

 

Joseph P. Sambataro, Jr.

 

Labor Ready, Inc., a Washington corporation

 

 

 

 

 

By:

 

 

 

 

Date:

 

 

Date:

 

 


EXHIBIT A

Stock Option Grant

GRANT DATE:    October 2, 2001

 

GRANT PRICE:    Closing price on the Grant Date

 

TOTAL NUMBER OF SHARES:       400,000

 

VESTING SCHEDULE:        Options for the specified number of shares shall vest
on the

                                                following dates:

 


DATE

 


NUMBER OF SHARES

October 2, 2001

 

100,000

October 2, 2002

 

100,000

October 2, 2003

 

100,000

October 2, 2004

 

100,000

 

TERMS AND CONDITIONS OF THE STOCK OPTION GRANT:

 

1.             Except as otherwise provided herein, all unexercised options
shall expire five (5) years after the Grant Date. The foregoing notwithstanding,

 

(a)   If this Agreement is terminated by Company for cause pursuant to Paragraph
13(a) hereof, all unexercised options shall expire upon the date of termination;

 

(b)   If this Agreement is terminated by Company pursuant to Paragraph 13(b)
hereof, all options shall immediately vest and will not expire until five (5)
years after the Grant Date; and

 

(c)   If this Agreement is terminated by Executive pursuant to Paragraph 14
hereof, all unexercised options shall expire ninety (90) days after the date of
termination.

 

2.             The options are categorized as non-qualified stock options.  A
non-qualified stock option requires payment of income taxes on the difference
between the option price and the market value on the date of exercise. 
Executive shall be responsible for any income tax consequences and expense
associated with the grant or exercise of the options, and is responsible for
consulting his individual tax advisor.

 

3.             Payment for shares purchased through the exercise of options may
be made either in cash or its equivalent or by tendering previously acquired
shares at market value, or both.

 

                The closing price on October 2, 2001 was $3.05.

 

 